Opinion oe ti-ie Court by
Judge Peters:
By Sec. 6,Art. 3, Ghap. 4B, 2 B. S. 21 it is provided that pending an application for any ‘divorce, the court may allow the wife maintenance; and as under this provision the court below allowed appellee the sum of $250 for her maintenance till the next term of the court thereafter, when the action appears to have been tried, this court does not feel authorized to disturb the allowance, as it appears to have been but once made.
Notice of the appilcation does not seem to.be required by the statute, there was personal service of the summons, the appellant was in court, the case had been submitted on final hearing, and the submission was set aside on the same day the allowance was made, but upon Avhcse motion does not appear. As, therefore, the allowance was made without objection to the motion for want of notice, and when the appellant was in court, if not in person, by attorney, we cannot say the failure to give notice of the intention to make the motion was erroneous.
Wherefore, the judgment is affirmed.